Citation Nr: 0932178	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  05-36 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for diabetes mellitus, type I.

2.  Entitlement to service connection for a neurologic 
disorder of the extremities, to include as secondary to 
diabetes mellitus, type I.

3.  Entitlement to service connection for a gastrointestinal 
disorder, to include as secondary to diabetes mellitus, type 
I.

4.  Entitlement to service connection for a bilateral eye 
disorder, to include as secondary to diabetes mellitus, type 
I.

5.  Entitlement to service connection for a bilateral knee 
disorder.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1986 to 
November 1990.  This matter comes properly before the Board 
of Veterans' Appeals (Board) on appeal from a rating decision 
by the Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO).

The issue of entitlement to service connection for a 
bilateral knee disorder is addressed in the Remand portion of 
the decision below and is remanded to the RO via the Appeals 
Management Center, in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence of record shows that the Veteran 
incurred additional disability as the result of failure by VA 
to inform the Veteran of abnormal blood glucose test results.

2.  The medical evidence of record does not show that any 
currently diagnosed neurologic disorder of the extremities is 
related to military service or a service-connected 
disability.

3.  The medical evidence of record does not show that any 
currently diagnosed gastrointestinal disorder is related to 
military service or a service-connected disability.

4.  The medical evidence of record shows that the Veteran's 
bilateral eye disorder preexisted military service, did not 
undergo a permanent increase in the underlying severity 
during military service, and is not otherwise related to 
military service or to a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for compensation under 38 U.S.C.A. § 1151 
for diabetes mellitus, type I, have been met.  38 U.S.C.A. §§ 
1151, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.358, 3.361, 
17.32 (2008).

2.  A neurologic disorder of the extremities was not incurred 
in, or aggravated by, active military service, nor is it 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2008).

3.  A gastrointestinal disorder was not incurred in, or 
aggravated by, active military service, nor is it proximately 
due to or the result of a service-connected disability.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2008).

4.  A bilateral eye disorder was not incurred in, or 
aggravated by, active military service, nor is it proximately 
due to or the result of a service-connected disability.  
38 U.S.C.A. §§ 1110, 1131, 1153, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.306, 3.310 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  Prior to initial 
adjudication, a letter dated in January 2004 satisfied the 
duty to notify provisions.  Additional letters were also 
provided to the Veteran in March 2006, after which the claims 
were readjudicated.  See 38 C.F.R. § 3.159(b)(1); Overton v. 
Nicholson, 20 Vet. App. 427 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran's service 
treatment records, VA medical treatment records, and 
indicated private medical records have been obtained.  VA 
examinations were provided to the Veteran in connection with 
her claims.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  There is no indication in the record that additional 
evidence relevant to the issues decided herein is available 
and not part of the claims file.  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. 473.  Further, the purpose 
behind the notice requirement has been satisfied because the 
Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of her claims, to 
include the opportunity to present pertinent evidence.


Diabetes Mellitus

In general, when a claimant experiences additional disability 
as the result of hospital care, medical or surgical 
treatment, or examination furnished by VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  38 
U.S.C.A. § 1151.

The provisions of 38 U.S.C.A. § 1151 provide that when there 
is no willful misconduct by a Veteran, disability resulting 
from VA hospital care furnished the Veteran will be 
compensated in the same manner as if service-connected, if 
the disability was caused by (A) carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA in furnishing hospital care or (B) 
an event which is not reasonably foreseeable.  See also 38 
C.F.R. §§ 3.358, 3.361.

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a Veteran's 
additional disability or death, it must be shown that the 
hospital care, medical or surgical treatment, or examination 
caused the Veteran's additional disability or death; and (i) 
VA failed to exercise the degree of care that would be 
expected of a reasonable health care provider; or (ii) VA 
furnished the hospital care, medical or surgical treatment, 
or examination without the Veteran's or, in appropriate 
cases, the Veteran's representative's informed consent.  To 
determine whether there was informed consent, VA will 
consider whether the health care providers substantially 
complied with the requirements of 38 C.F.R. § 17.32.  Minor 
deviations from the requirements of 38 C.F.R. § 17.32 that 
are immaterial under the circumstances of a case will not 
defeat a finding of informed consent.  

Whether the proximate cause of a Veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable but must be one that 
a reasonable health care provider would not have considered 
to be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

The Veteran contends that benefits are warranted for her 
currently diagnosed diabetes mellitus, type I, under the 
provisions of 38 U.S.C.A. § 1151, due to aggravation of the 
disability as a result of failure by VA personnel to inform 
her of abnormal test results.

Multiple VA medical records show that the Veteran had normal 
blood glucose levels on testing prior to 2001.  A VA 
outpatient medical report dated on November 29, 2001 did not 
discuss blood glucose levels or diabetes mellitus in any 
manner.  A November 30, 2001 VA blood serum report stated 
that the Veteran's blood glucose level was 132, with the 
normal range being from 70 to 128.  The report noted that the 
Veteran's blood glucose level was high.  A December 6, 2001 
addendum to the November 29, 2001 VA outpatient medical 
report stated that the Veteran's labs had been reviewed.  The 
report stated that abnormalities of uric acid and white blood 
cell count had been discussed with the Veteran, and she was 
advised to increase fluid intake for a suspected urinary 
tract infection.  There is no evidence of record that VA 
communicated with the Veteran in any manner between December 
6, 2001 and October 1, 2002.

A September 30, 2002 private medical report stated that the 
Veteran was being seen for the first time.  On testing, the 
Veteran's blood glucose level was 358.  The assessment was 
non-insulin dependent diabetes mellitus.  The medical 
evidence of record shows that diabetes mellitus, type I, has 
been consistently diagnosed since September 2002.

In an October 1, 2002 VA telephone triage report, the Veteran 
informed VA that a private physician had told her she had 
diabetes with a blood sugar level over 300.

An April 2007 VA diabetes mellitus examination report stated 
that the Veteran's claims file and medical records had been 
reviewed.  After a review of the Veteran's reported history 
and a physical examination, the examiner stated that

it appears that the VA obtained an 
elevated blood sugar [on November 30, 
2001].  Multiple blood sugars and 
[hemoglobin A1C results] prior to that 
have been documented as normal.  I see no 
documentation of visits to the VA by the 
veteran and no indication that telephone 
contact was made regarding the elevated 
blood sugar and the need for further work 
up.  There is no contact noted between 
11/29/01 and 10/1/02 when she notified 
the VA of her elevated blood sugar found 
in the private sector.  The veteran 
states she cannot remember what occurred 
between 11/01 and 10/02 regarding her 
diabetes except that the VA failed to 
notify her of the elevated glucose level 
and the need for further work-up.  Please 
note that her blood glucose was 132 with 
normal at that time 70-128. . . .

. . . . 

The veteran's diagnosis of diabetes 
mellitus is as least as likely as not 
(50/50 probability) caused by or a result 
of an unforeseeable event, any 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on VA's part in 
furnishing medial care or lack of 
diagnosis of diabetes causing additional 
disabilities.

The examiner listed the rational for this opinion as

[t]here is documentation of a borderline 
blood sugar in 2001 with no documentation 
of notification of the Veteran.  Previous 
labwork had been within normal limits.  
There is no other communication between 
the veteran and the VA until her 
telephone call reporting a blood sugar of 
300 in 2002 as found by her private 
physician.

A February 2008 VA medical opinion stated that the Veteran's 
claims file had been reviewed.  The examiner stated that the 
Veteran's

fasting blood sugar in November [2001] 
was 132.  Prior to that her blood sugar 
and hemoglobin A1C were found to be 
normal.  I do not see any record of any 
VA provider or a nurse or a physician who 
contacted the [Veteran] for elevated 
blood sugars. . . . 

. . . .

The VA is more likely than not liable for 
her unmanaged diabetes mellitus, but the 
patient has been noncompliant from the 
records and could have aggravated her 
diabetic condition.

The medical evidence of record shows that the Veteran 
incurred additional disability as the result of failure by VA 
to inform her of abnormal blood glucose test results.  The 
medical evidence of record shows that VA test results in 
November 2001 showed an abnormally high blood glucose level.  
The evidence shows that VA never informed the Veteran of 
these test results and she only became aware that she had 
diabetes mellitus after a private medical examination nearly 
a year later.  There are only two medical opinions of record 
that address the relationship between the Veteran's diabetes 
mellitus and VA's failure to inform her of her November 2001 
test results.  The April 2007 VA diabetes mellitus 
examination report stated that the Veteran's diabetes 
mellitus "is as least as likely as not (50/50 probability) 
caused by or a result of" VA's error.  The February 2008 VA 
medical opinion stated that "VA . . . is more likely than 
not liable for her unmanaged diabetes mellitus."  While the 
February 2008 VA medical opinion also stated that the Veteran 
could have aggravated her own diabetic condition, this is 
irrelevant to the claim on appeal.  The medical evidence of 
record shows that the Veteran sustained additional disability 
as a result of fault by VA in furnishing medical treatment.  
The etiology of further additional disability, does not 
negate the occurrence of the original additional disability.

Accordingly, applying the doctrine of reasonable doubt, the 
Board finds that the Veteran sustained additional disability 
as a result of fault by VA in furnishing medical treatment.  
Therefore, compensation benefits under the provisions of 38 
U.S.C.A. § 1151 for diabetes mellitus, type I, are warranted.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Neurologic Disorder of the Extremities

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection may be established on a secondary basis 
for a disability which is shown to be proximately due to or 
the result of a service connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by a service connected 
disability or (b) aggravated by a service connected 
disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 (1995) 
(en banc).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999).

The Veteran's service treatment records are negative for any 
diagnosis of a neurologic disorder of the extremities.

After separation from military service, in a March 1999 VA 
outpatient medical report, the Veteran complained of right 
elbow pain for the previous month.  She reported that she did 
a lot of repetitive activity.  After physical examination, 
the diagnosis was soft tissue pain.  In a second March 1999 
VA outpatient medical report, the Veteran complained of right 
arm pain for the previous 8 weeks.  She reported that it was 
located in the elbow and radiated to the fingers and 
shoulder.

In a June 1999 VA outpatient medical report, the Veteran 
reported that after an injection, her right elbow was "100 
[percent] better," but she also reported left elbow 
symptoms.  After physical examination, the impression was 
elbow tendonitis.

In a January 2004 VA general medical examination report, the 
Veteran complained of neuropathy in her hands and feet.  She 
reported that she could not remember when the neuropathy 
began.  After physical examination, the impression was 
numbness in the hands and feet "[c]linically most likely 
neuropathy."  The examiner noted that an electromyography 
(EMG) examination had been ordered.

A January 2004 VA nerve conduction studies report stated that 
the Veteran was referred for an EMG examination due to 
numbness in the right hand and bilateral feet for the 
previous year.  The impression was normal EMG and nerve 
conduction velocity on the right upper and lower extremities 
without evidence of right carpal tunnel syndrome or 
neuropathy.  The examiner stated that "clini[ca]lly, [the 
Veteran] appe[ar]s she has neuropathy."  The attached EMG 
report showed conclusions of normal motor nerve conduction 
velocity on the right upper and lower extremities, normal 
sensory examination, and normal EMG.

In a July 2006 private medical report, the Veteran complained 
of feelings of weakness and numbness.  On physical 
examination, the Veteran's reflexes were absent at the left 
Achilles tendon and "trace" at the right Achilles tendon.  
Pinprick sensation was decreased in both lower extremities, 
primarily in the lateral aspect of the bilateral feet.  After 
x-ray and computed axial tomography examination, the 
impression included cervical spondylosis with evidence of 
central canal narrowing and cervical stenosis without 
evidence of myelopathy.

An August 2006 VA EMG and nerve conduction study report gave 
a conclusion of normal study with no evidence of carpal 
tunnel syndrome, tardy ulnar palsy, neuropathy, plexopathy, 
or cervical radiculopathy in either upper extremities.  The 
impressions were mild right carpal tunnel syndrome with 
normal electrodiagnostic findings, neck pain with EMG 
negative for cervical radiculopathy, possible left lateral 
epicondylitis, and diabetes mellitus, type I, with tingling 
and numbness in hands and feet with upper extremity nerve 
conduction study within normal limits at this time.  The 
Veteran was scheduled for an EMG and nerve conduction study 
of the lower extremities to rule out peripheral neuropathy or 
lumbosacral radiculopathy.  The Veteran subsequently 
cancelled this examination and did not want to reschedule it.

An August 2006 private medical report stated that after 
review of magnetic resonance imaging (MRI) results, the 
impression was central canal stenosis with cord displacement.

In a September 2006 private medical report, the Veteran 
complained of chronic neck and shoulder pain with weakness in 
both arms which had progressively gotten worse.  She reported 
numbness in the left forearm and occasional numbness and 
tingling in the fingers.  After physical and MRI examination, 
the impression was cervical spondylosis with cord 
compression.

After physical examination, an October 2006 private medical 
report gave an impression of cervical stenosis.

A November 2006 private medical report stated that the 
Veteran was seen status-post MRI.  The report stated that the 
MRI showed evidence of cervical spondylolysis, spinal cord 
compression, and bilateral neural foraminal stenosis.

An April 2007 VA peripheral nerves examination report stated 
that the Veteran's claims file had been reviewed.  The 
Veteran reported that her peripheral neuropathy was secondary 
to her diabetes mellitus, the date of onset was unknown, and 
the symptoms had developed gradually with numbness in the 
toes and fingers, particularly on the right side.  On motor, 
sensory, and reflex examination, no abnormalities were noted.  
The examiner stated that the Veteran "has subjective 
neuropathic symptoms that aren't supported by EMGs done in 
2004 and 2006.  She is refusing to have an EMG of the lower 
extremities at this time due to other health stressors."  
After a review of the August 2006 VA EMG and nerve conduction 
study report, the diagnosis stated that though the Veteran 
claimed her peripheral neuropathy was secondary to her 
diabetes mellitus, she "had normal response to vibratory and 
monofilament exam[inations].  She had normal EMG and nerve 
conduction studies of the upper extremities in 2006 and 2004.  
There is no evidence of peripheral neuropathy at this time."

An April 2007 VA medical opinion stated that after review of 
the Veteran's claims file, "[t]here is no evidence 
clinically or tests supplied by the Veteran to support the 
diagnos[i]s of . . . peripheral neuropathy."

An April 2007 VA diabetes mellitus examination report stated 
that the Veteran's claims file had been reviewed.  The 
Veteran reported that she believed that her diabetes caused 
the neuropathy complications.  On physical examination, no 
sensory abnormalities were noted.  The diagnosis was 
peripheral neuropathy that was not a complication of diabetes 
mellitus.  The rationale given was "[n]egative EMG last 
year.  Symptoms may likely be secondary to degenerative disc 
disease and radiculopathy."  The examiner stated that the 
disorder was not aggravated by the Veteran's diabetes 
mellitus.

A February 2008 VA medical opinion report stated that the 
Veteran's claims file had been reviewed.  The examiner stated 
that "[r]egarding her peripheral neuropathy, the [Veteran] 
had EMG studies by a Rehab[ilitation] Physician which were 
found to be normal and, in my opinion, peripheral neuropathy 
[is] most likely due to her degenerative dis[c] disease of 
the spine and it is not due to the diabetes mellitus."

The medical evidence of record does not show that any 
currently diagnosed neurologic disorder of the extremities is 
related to military service or a service-connected 
disability.  The Veteran's service treatment records are 
negative for any diagnosis of a neurologic disorder of the 
extremities.  While there is some medical evidence which 
provides a current diagnosis of a neurologic disorder of the 
extremities, there is no medical evidence that such a 
diagnosis was made prior to January 2004, over 13 years after 
separation from military service.  See Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (holding that VA did not err in 
denying service connection when the Veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of his low back condition).

In addition, there is no medical evidence of record which 
relates any currently diagnosed neurologic disorder of the 
extremities to military service or a service-connected 
disability.  The numerous private medical reports dated in 
2006 provide various diagnoses which impact sensation in the 
extremities, but all of these diagnoses were related to 
spinal disorders.  Service connection is not in effect for 
any spinal disorder and the Veteran has not claimed service 
connection for a spinal disorder.  In addition, the February 
2008 VA medical opinion stated that the Veteran's 
"peripheral neuropathy [is] most likely due to her 
degenerative dis[c] disease of the spine and it is not due to 
the diabetes mellitus."  There is no medical evidence of 
record which contradicts these medical findings.

The Veteran has submitted numerous internet articles that 
discuss the etiology of neurologic disorders.  The Court has 
consistently held that medical statement and/or treatise 
evidence that was too generic and inconclusive as to the 
specific facts in a case was insufficient to establish causal 
link.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998); 
Wallin v. West, 11 Vet. App. 509, 514 (1998); Mattern v. 
West, 12 Vet. App. 222, 228 (1999).  These articles do not 
discuss the Veteran's specific medical history and as such 
they are not reflective of the specific facts of the case.  
In addition, these articles have never been commented on in 
any form by a medical professional.  As such, these articles 
are not competent to show that any currently diagnosed 
neurologic disorder of the extremities is related to military 
service or a service-connected disability.

The Veteran's statements alone are not sufficient to prove 
that any currently diagnosed neurologic disorder of the 
extremities is related to military service or a 
service-connected disability.  Medical diagnosis and 
causation involve questions that are beyond the range of 
common experience and common knowledge and require the 
special knowledge and experience of a trained physician.  As 
she is not a physician, the Veteran's statements are not 
competent evidence that any currently diagnosed neurologic 
disorder of the extremities is related to military service or 
a service-connected disability.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  Accordingly, there is no medical evidence of 
record that relates a currently diagnosed neurologic disorder 
of the extremities to military service or a service-connected 
disability.  As such, service-connection for a neurologic 
disorder of the extremities is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as there is no medical 
evidence of record that relates a currently diagnosed 
neurologic disorder of the extremities to military service or 
a service-connected disability, the doctrine is not for 
application.  Gilbert, 1 Vet. App. at 56.

Gastrointestinal Disorder

The Veteran's service treatment records are negative for any 
diagnosis of a gastrointestinal disorder.

After separation from military service, in an April 1997 VA 
outpatient medical report, the Veteran complained of chronic 
diarrhea for the previous 4 years.  After physical 
examination, the assessment was irritable bowel syndrome 
(IBS) with increasing occurrences.

In an October 1997 VA outpatient medical report, the Veteran 
complained of IBS.  On observation, no abdominal 
abnormalities were noted.  The assessment was IBS.  A 
December 1997 VA upper and lower intestinal examination 
stated that an esophagoscopy and a colonoscopy were 
performed.  No abnormalities were found on either procedure.

A February 2003 private medical report stated that "[a]s of 
yet, there seems to be no complications related to 
diabetes."  

VA medical records show that a diagnosis of diarrhea was 
entered into the system in April 1997.  The status of the 
diagnosis was changed from active to inactive in May 2003.

In a January 2004 VA general medical examination report, the 
Veteran reported that she had gastroparesis and "mal 
absorptive syndrome."  On physical examination, no abdominal 
abnormalities were noted other than mild tenderness of the 
left mid abdomen without rebounding.  No rectal examination 
was conducted.  The diagnosis was gastroparesis, found after 
military service.


A July 2004 private medical report stated that the Veteran's 
diagnoses included gastroparesis.  The Veteran did not report 
any gastrointestinal symptoms.  On physical examination, no 
gastrointestinal abnormalities were noted.  The diagnoses 
included gastroparesis.

An April 2005 private medical report stated that the 
Veteran's diagnoses included gastroparesis.  The Veteran did 
not report any gastrointestinal symptoms.  On physical 
examination, no gastrointestinal abnormalities were noted.  
The diagnoses included gastroparesis.

An April 2007 VA intestines examination report stated that 
the Veteran's claims file had been reviewed.  The Veteran 
reported that she had gastroparesis which was secondary to 
diabetes mellitus.  She reported the disorder began in 2004 
and was manifested by bloating, flatus, abdominal pain, and 
weight loss.  The Veteran reported that she was told by her 
endocrinologist that she likely had gastroparesis related to 
her diabetes mellitus.  The Veteran reported a medical 
history of constipation less than once a month, diarrhea 
approximately 12 times per year, monthly epigastric pain, 
bloating, flatulence, inability to gain weight, and 
alternating diarrhea and constipation.  On physical 
examination, no abnormalities were noted.  The diagnosis was 
listed as gastroparesis, but the examiner stated that the

Veteran has subjective complaints that 
are not specific for gastroparesis.  She 
has had no formal workup for problems 
with gastric emptying or nerve 
innervation to the stomach.  Her symptoms 
of alternating diarrhea and constipation 
with bloating and flatulence could easily 
be due to an [IBS].  She appears 
nutritionally sound at this time.

An April 2007 VA medical opinion stated that after review of 
the Veteran's claims file, "[t]here is no evidence 
clinically or tests supplied by the Veteran to support the 
diagnos[i]s of gastroparesis."

A February 2008 VA medical opinion stated that the Veteran's 
claims file had been reviewed.  The examiner stated that

[r]egarding [the Veteran's] claim for 
gastro paresis due to diabetes mellitus, 
this is most likely not due to diabetes 
mellitus because she has no motility 
studies of the GI tract and x-rays showed 
paralytic ileus that could be from other 
causes as well.  Her symptoms of the GI 
tract seem to be more of [IBS] which is 
not caused by diabetes mellitus.

The medical evidence of record does not show that any 
currently diagnosed gastrointestinal disorder is related to 
military service or a service-connected disability.  The 
Veteran's service treatment records are negative for any 
diagnosis of a gastrointestinal disorder.  While the medical 
evidence of record shows that the Veteran has a current 
diagnosis of a gastrointestinal disorder, there is no medical 
evidence that such a diagnosis was made prior to April 1997, 
over 6 years after separation from military service.  See 
Mense, 1 Vet. App. at 356.

In addition, the preponderance of the medical evidence of 
record does not show that the Veteran's currently diagnosed 
gastrointestinal disorder is related to military service.  
The medical evidence of record shows that the Veteran's 
gastrointestinal disorder has received two separate 
diagnoses, IBS and gastroparesis.  With regard to IBS, the 
medical evidence of record shows that the first diagnoses of 
IBS pre-existed the Veteran's first test results of diabetes 
mellitus by over 4 years.  In addition, the February 2008 VA 
medical opinion stated that IBS was not related to diabetes 
mellitus and there is no medical evidence of record which 
states otherwise.

With regard to gastroparesis, the medical evidence of record 
does not show how this diagnosis was arrived at.  The July 
2004 private medical report and the April 2005 private 
medical report both gave diagnoses of gastroparesis, but 
found no abnormalities on physical examination.  While the 
January 2004 VA general medical examination report found mild 
abdominal tenderness, no rectal examination was conducted.  
The April 2007 VA intestines examination report listed the 
diagnosis as gastroparesis, but found no abnormalities on 
physical examination and stated that the Veteran's 
"subjective complaints" were "not specific for 
gastroparesis" and "could easily be due to" IBS.  
Accordingly, the April 2007 VA intestines examination report 
does not provide a competent basis for the diagnosis of 
gastroparesis.  In contrast, both the April 2007 VA medical 
opinion and the February 2008 VA medical opinion found that a 
diagnosis of gastroparesis was inappropriate after a review 
of the Veteran's claims file.

The Veteran has submitted numerous internet articles that 
discuss the etiology of gastrointestinal disorders.  These 
articles do not discuss the Veteran's specific medical 
history and as such they are not reflective of the specific 
facts of the case.  In addition, these articles have never 
been commented on in any form by a medical professional.  As 
such, these articles are not competent to show that any 
currently diagnosed neurologic disorder of the extremities is 
related to military service or a service-connected 
disability.  Sacks, 11 Vet. App. at 316-17; see Wallin, 11 
Vet. App. at 514; see also Mattern, 12 Vet. App. at 228.

The Veteran's statements alone are not sufficient to prove 
that she has a current diagnosis of a gastrointestinal 
disorder that is related to military service or a 
service-connected disability.  Espiritu, 2 Vet. App. at 495; 
Grottveit, 5 Vet. App. at 93.  Accordingly, the preponderance 
of the medical evidence of record shows that gastroparesis is 
not the correct diagnosis for the Veteran's gastrointestinal 
disorder.  As there is no medical evidence of record that 
relates IBS to the Veteran's period of active military 
service or a service-connected disability, service connection 
for a gastrointestinal disorder is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the Veteran's claim, the doctrine is not 
for application.  Gilbert, 1 Vet. App. at 56.

Bilateral Eye Disorder

When determining whether a disability or disease was incurred 
in service, or preexisted service, a Veteran shall be 
presumed to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b).  To rebut the presumption of sound condition under 
38 U.S.C.A. § 1111, VA must show by clear and unmistakable 
evidence both that the disease or injury existed prior to 
service and that the disease or injury was not aggravated by 
service.  38 C.F.R. § 3.304(b); VAOPGCPREC 3-03, 69 Fed. Reg. 
25178 (2004); Wagner v. Principi, 370 F.3d 1089, 1093 (Fed. 
Cir. 2004).  The Veteran is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  See Cotant v. Principi, 17 Vet. App. 116, 132 
(2003).

Multiple July 1983 private medical records state that the 
Veteran was hit in the left eye with a softball.  On 
examination, there were injuries to the left eyelid and a 
left corneal abrasion.  The diagnosis was contusion of the 
left orbital and corneal abrasion.  The report stated that 
the treatment included the wearing of an eye patch.

Multiple November 1985 private medical reports stated that 
the Veteran was in an automobile accident the previous 
evening and hit her head.

In a July 1986 pre-enlistment screening examination report, 
the Veteran reported a history of eye trouble, injury, or 
illness.  She explained that she had been hit in the eye with 
a softball in 1983.  On the Veteran's July 1986 service 
entrance report of medical history, the Veteran reported that 
she had previously experienced a head injury and a contusion 
of the left eye.  However, the November 1986 eye examination 
report on entrance to service found no abnormalities.

Although injuries prior to service were reported by history, 
the clinical examination on entrance noted no abnormalities.  
Accordingly, the Veteran is presumed sound on entrance into 
military service.  The Veteran's service medical records are 
negative for any evidence of complaints or findings of an eye 
disorder. 

After separation from active military service, in a January 
1995 Naval Reserve pre-enlistment report of medical history, 
the Veteran reported that she had experienced a head injury 
and a broken left orbital due to a car accident in 1991.

In a March 1998 VA outpatient medical report, the Veteran 
complained of a recurrent stye of the right eye.  After 
physical examination, the impression was internal hordeolum.  
In a second March 1998 VA outpatient medical report dated the 
same day, the Veteran complained of a recurrent style since a 
motor vehicle accident.  She reported that the current stye 
had existed for 3 to 4 days.  After physical examination, the 
assessment was stye, right eye.

A September 2003 private diabetic retinopathy report stated 
that after retinal examination, no diabetic retinopathy was 
found in either eye.

In a January 2004 VA general medical examination report, the 
Veteran "said her vision has not been 'good' since 
diabetes. . . . She does have a prescription from a private 
Ophthalmologist showing that she needs glasses."  On 
physical examination, no abnormalities of the eyes were 
noted.  The impression was visual changes which the Veteran 
reported occurred prior to the diagnosis of diabetes but 
after separation from military service.

In a February 2004 VA outpatient medical report, the Veteran 
complained of blurred vision.  She reported a history of 
paint thinner in both eyes during military service and 
unspecified trauma to the left eye.  After optical 
examination, the assessment was diabetes mellitus without 
retinopathy in either eye; myopia, astigmatism in the right 
eye; and hyperopia, astigmatism in the left eye. 

A February 2004 VA eye examination report stated that the 
Veteran did not report any specific ocular history that would 
be relevant to the examination.  On examination, there was no 
diabetic retinopathy in either eye and biomicroscopy was 
normal in both eyes.  The assessment was no evidence of 
diabetic retinopathy in either eye and mildly reduced visual 
acuities that was improved with and appropriate refraction.

A February 2005 private medical report stated that the 
Veteran did not report having any problems with her eyes.  A 
March 2005 private diabetic retinopathy report stated that 
after retinal examination, no diabetic retinopathy was found 
in either eye.  A June 2006 private diabetic retinopathy 
report stated that after retinal examination, no diabetic 
retinopathy was found in either eye.

At a May 2009 videoconference hearing before the Board, the 
Veteran testified experiencing eye injuries during military 
service on two separate occasions.  First, she reported being 
poked in the eye, which resulted in eyebrow scarring, eyelid 
scarring, and a scratched retina that was painful.  She 
reported that she had to wear an eye patch for a week as a 
result of this injury.  Second, she reported getting "paint 
and hardener" in her eyes.  The Veteran reported that as a 
result of these injuries, particularly the scarring, she 
experienced recurrent styes.  Nevertheless, there is no 
medical evidence record that the Veteran was ever treated for 
any eye complaints or symptoms during military service.  

In March 1998, the Veteran reported that she had experienced 
a recurrent style since a motor vehicle accident.  In this 
regard, it is noted that the medical evidence of record shows 
that the Veteran experienced a head injury after an 
automobile accident in November 1985, prior to entry into 
military service.  In addition, in January 1995 the Veteran 
reported that she had experienced a head injury and a broken 
left orbital due to a car accident in 1991, after separation 
from active military service.  As such, the Veteran's March 
1998 statements relate her claimed recurrent styes to 
pre-service and post-service injuries, not to military 
service.

While the Veteran reports that she got "paint and hardener" 
in her eyes during active military service, as noted above 
there is no medical evidence of record of any eye complaints, 
symptoms, or diagnoses during active military service.  As 
such, there is no medical evidence that any chronic bilateral 
eye disorder was incurred or related to military service.  
See Jensen, 4 Vet. App. at 306-07; Hunt, 1 Vet. App. 292; 
Verdon, 8 Vet. App. at 536-7.

In addition, there is no medical evidence of record that the 
Veteran has a current diagnosis of a bilateral eye disorder 
that is related to her service-connected diabetes mellitus.  
There is no medical evidence of record that provides a 
diagnosis of diabetic retinopathy or any other eye disorder 
which is related to a service-connected disability.  

The Veteran has submitted numerous internet articles that 
discuss the etiology of eye disorders.  These articles do not 
discuss the Veteran's specific medical history and as such 
they are not reflective of the specific facts of the case.  
Sacks, 11 Vet. App. at 316-17; see Wallin, 11 Vet. App. at 
514; see also Mattern, 12 Vet. App. at 228.

The Veteran's statements alone are not sufficient to prove 
that a currently diagnosed eye disorder is related to 
military service or a service-connected disability.  
Espiritu, 2 Vet. App. at 495; Grottveit, 5 Vet. App. at 93.  
Accordingly, the preponderance of the medical evidence of 
record does not show that any current bilateral eye disorder 
is related to military service or to a service-connected 
disability.  As such, service connection for a bilateral eye 
disorder is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the Veteran's claim, the doctrine is not 
for application.  Gilbert, 1 Vet. App. 49 (1990).


ORDER

Compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for diabetes mellitus, type I, are granted.

Service connection for a neurologic disorder of the 
extremities is denied.

Service connection for a gastrointestinal disorder is denied.

Service connection for a bilateral eye disorder is denied.


REMAND

The Veteran seeks service connection for a bilateral knee 
disorder.  Multiple private medical records dated in October 
1981 show that the Veteran underwent a surgical operation for 
a left knee disorder.  The residuals of this surgery were 
noted on the Veteran's July 1986 service entrance examination 
report.  The Veteran's service treatment records show 
complaints, treatment, and diagnoses of left knee disorders 
in August 1987 and March 1988.  Accordingly, there is medical 
evidence of record of a pre-existing left knee disorder and 
in-service symptoms of a left knee disorder.  While the 
January 2004 VA general medical examination report discussed 
the Veteran's bilateral knee disorder, the claims file was 
not available to the examiner, and the examiner did not 
comment on whether a pre-existing knee disorder was 
permanently aggravated by active military service.  There is 
no other medical evidence of record that discusses whether 
the Veteran's pre-existing left knee disorder was permanently 
aggravated by active military service.  As such, the 
bilateral knee disorder claim must be remanded for another 
medical examination because the January 2004 VA general 
medical examination report was inadequate.  See 38 C.F.R. 
§ 3.159(c)(4) (2008); Barr v. Nicholson, 21 Vet. App. 303, 
311 (2007) (if VA provides the Veteran with an examination in 
a service connection claim, the examination must be 
adequate).

Accordingly, the case is remanded for the following actions:

1.	The Veteran must be afforded a VA 
examination to determine the etiology of 
any left and right knee disorder found.  
The claims file must be provided to and 
reviewed by the examiner.  All pertinent 
symptomatology and findings must be 
reported in detail.  All tests or studies 
necessary to make this determination must 
be conducted.  Following a review of the 
pre-service, service, and post-service 
medical records, the examiner must state 
whether any currently diagnosed left or 
right knee disorder pre-existed military 
service.  If a disorder is found to have 
pre-existed military service, the 
examiner must state whether it was 
permanently aggravated beyond its natural 
progression by military service.  If any 
knee disorder currently diagnosed is 
found not to have pre-existed military 
service, the examiner must state whether 
the currently diagnosed knee disorder is 
related to the Veteran's military 
service.  Any opinion provided must 
include an explanation of the basis for 
the opinion.  If any of the above 
requested opinions cannot be made without 
resort to speculation, the examiner must 
state this and specifically explain why 
an opinion cannot be provided without 
resort to speculation.  The report must 
be typed.

2.	The RO must notify the Veteran that it is 
her responsibility to report for the 
scheduled VA examination, and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2008).  In the 
event that the Veteran does not report 
for the scheduled examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.  Copies of all 
documentation notifying the Veteran of 
any scheduled VA examination must be 
placed in the Veteran's claims file.

3.	The RO must then readjudicate the claim 
and, thereafter, if the claim on appeal 
remains denied, the Veteran and her 
representative must be provided a 
supplemental statement of the case.  
After the Veteran and her representative 
have had an adequate opportunity to 
respond, the appeal must be returned to 
the Board for appellate review.

No action is required by the Veteran until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


